Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jan. 13, 2022 has been entered.

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Jan. 13, 2022. Claims 1-21 and 25-35 are pending. Claims 7-10, 15-17 and 25-35 are withdrawn. Claims 1-6, 11-14 and 18-21 are currently examined. 

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “IPV Type 1 at a dose between 5 D-antigen units and 10 D-antigen units (DU) IPV Type 2 at a dose between 1 D- antigen units and 16 D-antigen units (DU).”  It appears that a “,” should be present between “units (DU)” and “IPV Type 2” (see underlined above).  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(Previous Rejection – Withdrawn) Claims 1, 2 and 4-5 were rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (The Journal of Infectious Diseases 2013; 208:275–83).
This rejection is withdrawn upon reconsideration. 

(Previous Rejection – Partially Maintained) Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakharam et al. (WO 2011/074006 A2, published June 23, 2011).
Previous rejection of claim 5 is withdrawn in view of the amendment filed on Jan. 13, 2022.
Base claim 1 is directed to a dose reduced Inactivated Polio vaccine (IPV) composition comprising: an inactivated polio virus antigen selected from the group consisting of IPV Type 1 at a dose between 5 D-antigen units and 10 D-antigen units (DU), IPV Type 2 at a dose between 1 D-antigen units and 16 D-antigen units (DU), and IPV Type 3 at a dose between 1 D-antigen units and 16 D-antigen units (DU), wherein the inactivated polio virus antigen is per 0.5 ml.

Sakharam teaches inactivated poliovirus vaccines (IPVs) that are currently licensed and in use are based on non attenuated (Salk) polio virus vaccine and virus strains: they are therefore also referred to as wild-type IPV (wtlPV). IPV is delivered by intramuscular (IM) or deep subcutaneous (SC) injection. IPV is currently available either as a non-adjuvanted stand-alone formulation, or in various combinations, including DT-IPV (with diphtheria and tetanus toxoids) and hexavalent DTPHepB- Hib-IPV vaccines (additionally with pertussis, hepatitis B, and Haemophilus influenzae b). The future global demand for IPV following eradication of polioviruses could increase from the current level of 80 million doses to 450 million doses per year. Consequently, approaches to "stretch" supplies of IPV are likely to be required. Additionally, various strategies to make IPV available at more affordable prices needs to be evaluated. Reduced-dose vaccine formulations which provide protection against infection using a lower dose of IPV antigen are desirable in situations where the supply of conventional vaccine is insufficient to meet global needs or where the cost of manufacture of the conventional vaccine prevents the vaccine being sold at a price which is affordable for developing countries. See e.g. page 1. 
Specifically, Sakharam teaches that the invention provides various reduced-dose IPV vaccines comprising antigens (which may only have IPV components or may have IPV components combined with other antigens) and an oil-in-water emulsion. See e.g. page 2, last para. It teaches that in one aspect the invention provides an IPV vaccine of 
Sakharam teaches that the term "IPV" or a vaccine comprising these components herein is intended to mean inactivated polio virus type 1 (e.g. Mahoney, as preferably used, or Brunhilde as marketed by Statens Serum Institut under the name of DiTeKiPoI), type 2 (e.g. MEF-I), or type 3 (e.g. Saukett), or a combination of either two or all three of these types. An example of a full (or standard) dose (40-8-32 D antigen units of IPV types 1, 2 and 3 respectively) IPV vaccine for the purposes of this invention could be Poliorix® (GSK Biologicals S. A.). Thus, where it is stated herein that fold reduction of a standard dose of IPV is present in a vaccine of the invention, it is meant D-antigen units equating to at least 5 fold reduction and preferably 10 fold reduction of 40, 8, and/or 32 D-antigen units of IPV types 1, 2 and/or 3 respectively (as measured in each bulk IPV antigen type) are formulated within each dose of said vaccine. See e.g. 
Accordingly, Sakharam anticipates claims 1, 2 and 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 (Previous Rejection – Maintained) Claims 1-6, 11-14 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over De Hemptinne et al. (US 
Claims 1, 2 and 4 are described above. Claim 3 further specifies that the IPV antigens are adsorbed on an aluminum salt of hydroxide (Al(OH)3) having a percentage adsorption of at least 90% and total aluminum content in the composition is in an amount of 0.1 to 1.2 mg per 0.5 ml.  Claim 5 is directed to a composition as claimed in claim 1, wherein 0.5 ml of the composition comprises: the D antigen in an amount of 1 to 50 Lf; the T antigen in an amount of 1 to 30 Lf; the wP antigen in an amount of 1 to 50 IOU; the HBsAg antigen in an amount of 1 to 20 pg; the Hib antigen in an amount of 1 to 20 pg; the IPV Type 1 antigen in an amount of 5- 10 DU, the IPV Type 2 antigen in an amount of 1 - 16 DU; the IPV Type 3 antigen in an amount of 1 - 16 DU; and the L-Histidine in an amount of 0.5 - 5 mg. Claim 6 specifies the exact dose amount of each of the IPV types. Claim 11 requires that the additional D antigen is not adsorbed on to an adjuvant. Claim 14 requires that the D antigen is adsorbed onto the aluminum salt at percentage of at least 50%. Claim 18 specifies that the composition is a single dose free of preservatives. Claim 20 specifies ranges of various preservatives.
De Hemptinne teaches that the standard dose of polio vaccines contains 40 D-antigen units of inactivated poliovirus type 1 (Mahoney), 8 D-antigen units of inactivated poliovirus type 2 (MEF-1), and 32 D-antigens units of inactivated poliovirus type 3 (Saukett). The invention teaches that reduced doses of inactivated poliovirus can maintain adequate or improved level of protection against polio. See Abstract.

Specifically, De Hemptinne teaches that the invention provides various reduced-dose IPV vaccines (which may only have IPV components or may have IPV components combined with other antigens), that the invention provides an IPV vaccine of the invention comprising inactivated poliovirus type 1 at a dose greater than 10 D-antigen units and less than 20 D-antigen units, e.g. 11, 12, 13, 14, 15, 16, 17, 18 or 19 D-antigen units, that the invention provides an IPV vaccine of the invention comprising inactivated polio virus type 3 at a dose of 8-20 D-antigen units, e.g. 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19 or 20 D-antigen units, that the invention provides an IPV vaccine of the invention comprising inactivated poliovirus type 2 at a dose of 2-4 D-antigen units, e.g. 2, 3 or 4 D-antigen units, and that the invention provides an IPV vaccine of the invention further comprising diphtheria toxoid and/or tetanus toxoid and/or a pertussis vaccine in the form of killed whole-cell Pw vaccine or acellular pertussis antigens. See e.g. [0006-0010]. De Hemptinne further teaches that D antigen units referred to therein (for instance in the vaccines of the invention) are the measured total D antigen units of each unabsorbed bulk IPV antigen type prior to formulation of the final vaccine which 
De Hemptinne further teaches that in one embodiment the IPV is not absorbed (e.g. before mixing with other components if present). In another embodiment, the IPV component(s) of the invention may be absorbed onto an aluminum salt such as aluminum hydroxide (e.g. before or after mixing with other components if present). In another embodiment, the IPV component(s) of the invention may be absorbed onto an aluminum salt such as aluminum phosphate. In a further embodiment the IPV component(s) may be absorbed onto a mixture of both aluminum hydroxide and aluminum phosphate. If absorbed, one or more IPV components may be absorbed separately or together as a mixture. IPV may be stabilised by a particular drying process as described in WO2004/039417. See e.g. [0034].
Accordingly, De Hemptinne teaches a dose-reduced IPV composition comprising reduced dose of three types of IPV and optionally non-IPV immunogens. It further teaches that the combination vaccine can be absorbed on aluminum hydroxide adjuvant. However, it does not teach the dose ranges recited in claim 1 for type 1 IPV, it stops short about exactly the same additional requirements of claims 11, 14, 18 and 20.
Relevance of Sakharam is set forth in the 102 rejections above. 
Okada teaches that Phase II and III clinical studies were conducted to evaluate immunogenicity and safety of a novel DTaP-IPV vaccine consisting of Sabin inactivated poliovirus vaccine (sIPV) and diphtheria-tetanus-acellular pertussis vaccine (DTaP).   It teaches that Phase II study was conducted in 104 healthy infants using Formulation H of the DTaP-sIPV vaccine containing high-dose sIPV (3, 100, and 100 D-antigen units 
Specifically, Okada teaches that the immunogenicity and safety of Formulations H, M, and L were evaluated in 104 healthy infants (age range, 3–89 months) who were recruited between 12 May and 20 June 2009. This was a multicenter, randomized, double-blind, parallel-group study. After informed consent was obtained from parents, eligible participants were randomly assigned to 3 groups (Group H, Group M, and Group L), which received Formulation H, M, or L, respectively. Formulation H, M, or L was subcutaneously administered at a dose of 0.5 mL four times as follows: a series of 3 doses given at intervals of 3–8 weeks for primary immunization, and 1 dose for booster immunization 6–18 months after the third vaccination. See e.g. page 276, right column. 
Accordingly, both the Sakharam and Okada references teach reduction of IPV doses to solve the problem of IPV production limit and increase number of vaccinations. 
It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to combine the teachings of De Hemptinne, Sakharam and Okada to arrive at the invention as claimed. One would have been motivated to do so, e.g., to evaluate possible dose reduction options to best optimize cost-effect values.  As to the claimed ranges of the recited agents, one would have been able to obtain them by routine experimental optimization unless there is evidence that the ranges produce unexpected results. 
Regarding claim 5, De Hemptinne teaches that that various additional antigens, including those recited in claim 5, can be included in combination vaccines (see e.g. Table 5) and that a phosphate or histidine buffer is typically used in a buffer included in the vaccines of the invention. See e.g. [0117]. It is silent of if the histidine is in L conformation. Since the L-histidine is the main type of naturally existing histidine, it is usually referred to simply as histidine, as opposed to D-histidine, which is rare in nature. Therefore, one of skill in the art would have reasonably found it obvious to use L-histidine instead of D-histidine based on teachings of De Hemptinne1. As to the claimed ranges of recited antigens and histidine, one would have been able to obtain them by 
Regarding claim 6, one of skill in the art would have found it obvious to test reasonable dose amounts, including those as claimed, in experimental optimization, unless there is evidence that the claimed dose amounts produce unexpected results.
Regarding claim 11, De Hemptinne teaches that IPV antigens may or may not be absorbed onto an aluminum salt (see e.g. [0034]), indicating that the inventors of the prior art reference is aware that it is within the purview of one of ordinary skill in the art how an antigen is presented in a vaccine relative to aluminum salt. Even though it is silent on whether the D antigen can be presented in a combination vaccine not absorbed onto an aluminum salt, it would have been obviously within the purview of one of ordinary skill in the art at the time of invention to determine on the options of absorbing or not absorbing to an aluminum salt for the D antigen disclosed in De Hemptinne when mixing it with the IPV antigens.
Regarding claim 14, De Hemptinne teaches in Example 1 formulations including D antigen adsorbed on aluminum. See e.g. Table 1. However, it stops short at giving the percentage adsorption rate. It would have been obvious for one of ordinary skill in the art at the time of invention to arrive at the claimed percentage of at least 50% through routine optimization unless there is evidence that the claimed range produce unexpected results.
Regarding claim 18, De Hemptinne teaches that vaccines of the invention may include an antimicrobial, particularly when packaged in a multiple dose format. See e.g. [01113]. This teaching indicates that use of preservative is optional. It would have been 
Regarding claim 20, De Hemptinne teaches that a syringe will include a single dose of the composition, whereas a vial may include a single dose or multiple doses (e.g. 2 doses). See e.g. [0108]. Hemptine teaches that vaccines of the invention may include an antimicrobial, particularly when packaged in a multiple dose format. Thiomersal should be avoided as this leads to loss of potency of the IPV component. Other antimicrobials may be used, such as 2-phenoxyethanol or parabens (methyl, ethyl, propyl parabens). Any preservative is preferably present at low levels. Preservative may be added exogenously and/or may be a component of the bulk antigens which are mixed to form the composition (e.g. present as a preservative in pertussis antigens). See e.g. [0113]. Table 16 further presents amounts of preservative 2-phenoxyethnaol as 2.5 mg in a 0.5 ml dose formulation. It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive at the claimed combinations and ranges of preservatives through routine experimental optimization unless there is evidence that the claimed ranges produce unexpected results.  

Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

(Previous Rejection – Maintained) Claims 1-6, 11-14, 18-21 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, 5-14, 16, 18, 20-35 of US Application 16/327,513 (now allowed) in view of the prior art references cited in the art rejections above, an further in view of Jiang et al. (Hum Vaccin Immunother. 2013 Aug 1; 9(8): 1634–1637).
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both sets of claims encompass a combination vaccine comprising IPV antigens with reduced D-antigen units. The patented claims require same IPV types 1, 2, 3 dose values as recited in the current claim 6. The only difference is that the combination vaccine of the reference claims require an inactivated Rotavirus vaccine in the combination, while the instant claims specify that a rotavirus vaccine may be optionally included in the claimed combination vaccine at the same time silent on if the rotavirus vaccine is inactivated. Therefore, the reference combination anticipates the combination vaccines of the instant application. 

It would have been prima facie obvious for one of ordinary skill in the art at the time of invention to arrive at the instant claims from the reference claims based on the teachings of De Hemptinne, Contorni and/or Liang through routine experimental optimization.
Regarding claims 5-6 of the reference claims, Jiang teaches that the authors demonstrated that CDC-9 IRV when adjuvanted with AlPO4 and administered intramuscularly was highly immunogenic and protected piglets from oral challenge with a virulent homotypic human strain. See e.g. 1635, left column, para 2. Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of invention to use the rotavirus strains of the reference claims in the instant claims based on their availability.


Response to Applicant’s Arguments
Applicant’s arguments filed on Jan. 13, 2022 have been fully considered. Arguments regarding withdrawn rejections are moot. Applicants’ arguments relating to the current rejections are addressed as follows.
To the 102 rejection of claims 1-2 and 4 over Sakharam, Applicants argue that Sakharam fails to disclose any examples of a combination vaccine, as Applicants’ Hexavalent DTwPHibHeBIPV having dose-reduced IPV and whole cell pertussis (and Hep B, Hib as additional antigens), and that Sakharam et al. fails to disclose a precise percentage of poliovirus (Type 1, Type 2, and Type 3) adsorption on aluminum adjuvant. 
Applicants’ arguments are not persuasive since claims 1 and 2 do not require antigens in addition to the IPV antigens, and claim 4 does not require all of the antigens of Applicants’ Hexavalent DTwPHibHeBIPV. Claims 1, 2 and 4 do not require adsorption to aluminum adjuvants.
To the 103 rejection of claims 1-6, 11-14 and 18-21 over De Hemptinne in view of Sakharam and/or Okada, Applicants argue that De Hemptinne fails to disclose a precise percentage of poliovirus (Types 1, 2 and 3) adsorption on aluminum adjuvant, fails to disclose any adsorption values for D, T Hep B, Hib antigens, and does not correlate these adsorption percentages to stability/potency of hexavalent/combination vaccine. Applicants argue that De Hemptinne does not suggest adsorbing the inactivated sIPV particles on an aluminum hydroxide adjuvant with adsorption greater than 90%, or the claimed percentages for D, T, Hep B and Hib antigens. Applicants argue that Okada and Sakharam do not remedy the deficiencies of De Hemptinne.

To the double patenting rejection, Applicants request that the rejection be rendered moot in view of the arguments against the current 102/103 rejections.
The rejection is thus maintained in view of the examiner’s response to Applicants’ arguments on the art rejections.

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Monday - Friday, 8:30 am - 


/NIANXIANG ZOU/Primary Examiner, Art Unit 1648                                                                                                                                                                                                        






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Also see Contorni et al. (US 7,754.218 B2, date of patent: Jul. 13, 2010) for the use of L-histidine in buffers, as described in the previous Office action.